




Exhibit 10.2


[cmegroup_logo.jpg]




Name:         
Department:     
Division:     


Congratulations! We are pleased to provide you with an equity grant under the
CME Group Inc. Amended and Restated Omnibus Stock Plan (the “Plan”). This equity
grant is in recognition of the anticipated positive impact you will make toward
the future success of CME Group. Your equity grant may enable you to acquire
ownership in CME Group Inc., which is a means for you to share in the success of
the company while creating shareholder value. Certain terms of your equity grant
follow:




Restricted Stock Terms
Restricted Stock:
You have been granted [ó] restricted shares of Class A common stock, $.01 par
value, of CME Group Inc.

Grant Date:        [ó]    
Vesting Schedule:
Except as otherwise provided in the Plan, 25 percent of the restricted stock
grant shall become vested on each anniversary of the grant date, with 100
percent of the restricted stock grant becoming vested on the fourth anniversary
of the grant date.

Dividends:
Dividends paid on unvested restricted shares will be accrued and paid out via
E*Trade according to the vesting schedule.

Your equity grant has an economic value of [ó]. The economic value was used to
calculate the number of restricted shares granted, using the closing stock price
on the grant date.
To be eligible to receive this grant, you must have entered into a
Confidentiality, Non-Competition and Non-Solicitation Agreement with CME Group
Inc. In addition to the terms stated in this grant letter, your equity grant
shall be subject to the terms and conditions of the Plan. All documents relating
to the Plan, including the cover letter, grant letter, Plan Document,
Prospectus, Frequently Asked Questions, 83b Election Memo (for U.S. employees
only) and Beneficiary Form, are available online by logging on to your E*TRADE
account at www.etrade.com/stockplans or by calling E*TRADE at 800-838-0908
(+1-650-599-0125 outside the U.S.). A copy of the current CME Group Form 10-K
can be found at: http://investor.cmegroup.com/investor-relations/financials.cfm.
Please complete your W-9 Form (or W-8BEN Form if outside the U.S.) upon
activation of your E*TRADE account and submit your completed Beneficiary
Designation Form to CME Group’s Compensation Department, 20 S. Wacker, 2N,
Chicago, IL 60606.
By accepting this equity grant, you hereby agree to the terms and conditions of
the Plan, which are subject to change at any time. In addition, you acknowledge
and agree that you are receiving this grant pursuant to CME Group’s Annual Grant
Program, which is in place at the discretion of CME Group. Accordingly, your
receipt of this grant and your eligibility for any future grants are subject to
the continued existence of the Annual Grant Program.


